It is indeed 
an honour for me to address this body for the first time 
since assuming the portfolio of Minister for Foreign 
Affairs a little over one year ago. I take pleasure in 
sharing the perspectives of the Government of Saint 
Kitts and Nevis on matters before the General Assembly 
during its sixty-ninth session.

Allow me to start by congratulating Mr. Kutesa on 
his election to the office of President of the General 
Assembly, to steer the course of the Assembly during 
this session. Indeed, his sterling contribution in 
his native Uganda, where he serves as Minister for 
Foreign Affairs, and his efforts at strengthening the 
African Union have prepared him for the challenging 
task of finalizing the development of the post-2015 
development agenda.

My delegation wishes to commend his predecessor, 
Mr. John Ashe of Antigua and Barbuda, for his 
leadership in presiding over the Assembly at its sixty-
eighth session. His focus on the development of the 
sustainable development goals and other issues of 
importance to small island developing States (SIDS) 
and developing countries in particular is worthy of high 
commendation.

The theme of the sixty-ninth session, “Delivering 
on and implementing a transformative post-2015 
development agenda”, is quite timely as we enter a new 
dispensation that reflects global priorities that were not 
contemplated at the time the Millennium Development 
Goals (MDGs) were conceptualized leading up to 
the year 2000. As we work on implementing the 
post-2015 development agenda, we must ensure 
that the 17 sustainable development goals recently 
formulated are effective in building on the foundation 
laid by the Millennium Development Goals. It is my 
delegation’s hope that the agenda as developed will be 
transformative in nature, with a high degree of success 
in its overarching objectives — the eradication of 
poverty and hunger, and the promotion of sustained and 
inclusive economic growth.

We are mindful that MDG 8, which calls for the 
strengthening of global partnerships, remains part of 
the unfinished business of the Millennium Development 
Goals established at the Millennium Summit in 2000. It 
is therefore highly important that we take great care in 
ensuring that the first 16 sustainable development goals 
are buttressed by a robust suite of implementation tools 
that will effectively serve as the catalyst for achieving 
success in the post-2015 development agenda.

My delegation can never overemphasize the 
importance of rendering effective and operational Goal 
17, which calls for the strengthening of the means of 
implementation and the revitalization of the global 
partnership for sustainable development. We are 
therefore heartened by the President’s expressed plan to 
convene three high-level thematic debates and one high-
level event geared towards, inter alia, strengthening the 
means of implementation in order to achieve sustainable 
development in its three dimensions.

We pay keen attention to the first event, the 
debate on the means of implementation. We are of 
the view that achieving sustainable development will 
require mobilization and the effective use of financial 
resources and technology development and transfer, 
in addition to capacity-building at all levels. It will 
also entail increased investment in the social sectors, 
infrastructure, community development, climate 
financing and the protection of global common goods.

The key question before us in relation to the means 
of implementation is how we mobilize the significant 
resources that will be needed to turn the aspirations 
of the post-2015 development agenda into tangible 


outcomes. I wish to pledge my Government’s support 
in advancing the basic thrust of the President’s tenure. 
A strengthened global partnership should foster close 
collaboration between and among Governments, 
provide for an increased role of the private sector, 
ensure a fair international trading regime, and foster 
national and foreign direct investments.

My Government wishes to reiterate its firm 
commitment to doing its part to ensure that we 
achieve the goals developed to sustain economic and 
social development in a manner that will preserve 
the environment and ensure stable, safe and peaceful 
societies. Since our last address to this body, Saint 
Kitts and Nevis has solidified its position as a leader in 
the Caribbean in attracting foreign direct investment, 
specifically in its tourism infrastructure, and 
building its industrial base in the light manufacturing 
sector — electronics and electrical components. We have 
also successfully forged public-private partnerships in 
renewable-energy ventures providing sustained growth 
for our economy.

One of the peculiar vulnerabilities of small island 
developing States such as Saint Kitts and Nevis is 
our susceptibility to economic and external shocks, 
which results in a state of high indebtedness. It is 
no secret that high public debt affects the ability of 
Governments to achieve sustainable development in all 
its dimensions. In the area of economic sustainability, 
we developed in 2011 and successfully implemented 
a comprehensive approach to the management of our 
national debt. Our plan included debt restructuring 
with international financial institutions, an exchange 
offer for government bonds, the curtailment of public 
borrowing to sustainable levels and a creative land-for-
debt swap initiative.

I am pleased to report that by the end of June, we 
had successfully reduced the ratio of our debt to gross 
domestic product (GDP) by 50 percentage points, from 
over 145 per cent pre-restructuring to 95 per cent now. 
I am even more pleased to report that our debt-to-GDP 
ratio is projected to decline further, to 85 per cent by the 
end of 2014. In spite of our fiscal discipline, however, 
it is important for us to be mindful of the fact that one 
severe climate event can erase the gains achieved, 
effectively sending us into a vicious cycle that makes 
it difficult if not impossible to achieve sustainable 
development on the economic front.

At this juncture, I would be remiss if I failed to 
echo the call for a new paradigm for the assessment 
used in the policy of graduation, which currently uses 
the narrow policy of per capita gross national income 
to confer middle-income and high-income status on 
developing countries. Saint Kitts and Nevis is of the 
view that that measure is grossly inadequate and needs 
to take into account the peculiar vulnerabilities of 
SIDS. We commend the Commonwealth secretariat 
for the innovative work it has been spearheading to 
encourage leading international financial institutions 
to accept a broader matrix, including the vulnerability 
index, to correctly assess the true economic situation of 
SIDS such as Saint Kitts and Nevis.

I must emphasize that graduation to a higher 
income category makes it difficult to access resources 
to sustain our economic, social and environmental 
policy objectives. Borrowing funds at a high rate on 
the international market serves only to perpetuate the 
vicious cycle of debt and threatens our sustainable 
development. That runs contrary to the goals and 
objectives of the post-2015 development agenda. In 
that connection, I call on the international community, 
including the leading international financial 
institutions, to broaden the scope of the assessment of 
SIDS in order to avoid creating scenarios where debt 
sustainability measures undertaken at the national 
level are undermined by the policies of international 
institutions. Saint Kitts and Nevis stands ready to work 
with the international community by contributing its 
ideas to the debate in order to ensure a most favourable 
outcome.

My delegation is convinced that a nation’s wealth 
lies in the health of its people — its productive sector. 
We continue to wrestle with the high incidence of 
non-communicable diseases (NCDs) in our country 
and region. We wish to reiterate our call for a strong 
global response to combating the high incidence of 
non-communicable diseases, in particular in developing 
countries. In our last statement to this very body (see 
A/68/PV.15), our Prime Minister stressed the need for 
this international body to keep on the front burner a 
practical strategy to address the high incidence of 
NCDs within our region and throughout the world. 
In that connection, I wish to commend the outgoing 
President of the General Assembly, Ambassador John 
Ashe, for convening a number of events focusing on 
that matter of great importance to my delegation.

It is our hope that the final report on the 
informal interactive hearings with non-governmental 
organizations, civil-society organizations, the private 


sector and academia on the prevention and control of 
NCDs, which was held in June 2014, will serve to build 
on the outcome of the initiatives resulting from the 
High-level Meeting on Non-communicable Diseases, 
held in September 2011 during the Assembly’s sixty-
sixth session, and the work conducted during the 
following session.

My delegation is indeed pleased to see the inclusion 
of non-communicable diseases in the goals and targets 
for sustainable development as part of the post-2015 
development agenda. We support the goal to ensure 
healthy lives and promote well-being for all at all 
ages. We also support the target to reduce by one third 
premature mortality from non-communicable diseases 
through prevention and treatment, and to promote 
mental health and well-being by 2030. We look to 
the various specialized bodies of this international 
Organization for guidance and support as we seek to 
meet the targets and indicators under that and all goals 
developed as part of the post-2015 development agenda. 
We reiterate the call for the strengthening of the means 
of implementation of the goals and targets and for the 
revitalization of the global partnership for sustainable 
development.

Climate change remains more than an environmental 
concern for small island developing States such as Saint 
Kitts and Nevis. We regard it more as a threat to our 
existence. The adverse effects of climate change are well 
known: persistent adverse weather conditions, floods, 
extended droughts and rising sea levels. My delegation 
is convinced of the need to preserve our planet Earth 
for ourselves and generations yet unborn. We have an 
obligation to combat climate change through mitigation 
and adaptation measures.

Climate change financing and technology transfer 
will be pivotal to the success of that objective. We 
urge widespread acceptance by the international 
community of creative initiatives such as debt swap 
for climate adaptation and mitigation. My Government 
is convinced that such proposals, developed with 
assistance from the Commonwealth Secretariat, provide 
SIDS with a greater degree of flexibility as we try to 
achieve sustainable development. We welcome the 
commitment of the President of the General Assembly 
to provide appropriate impetus and momentum to the 
ongoing process under the United Nations Framework 
Convention on Climate Change (UNFCCC) to reach a 
global agreement on climate change by 2015.

Maintaining peace and security remains one of 
the main priorities of the United Nations. That ideal 
is captured in the post-2015 development agenda as 
sustainable development goal 16, to achieve peaceful 
and inclusive societies and the rule of law and to build 
effective and capable institutions. I am pleased to 
report that at the national level we have implemented 
strategies that have brought a reduction in violent crime 
and strengthened institutions that sustain peaceful and 
inclusive societies. We are grateful to our development 
partners — the Governments of the United States of 
America, the United Kingdom, Mexico and Canada, 
the European Union, and the Republic of China on 
Taiwan — for their invaluable assistance in that regard.

Thirty-one years ago, our new nation forged a 
strategic and mutually beneficial relationship with 
the Republic of China on Taiwan. That relationship 
has grown by leaps and bounds, and it touches all 
three dimensions of sustainable development. As 
the dialogue continues on the implementation of the 
post-2015 development agenda, Saint Kitts and Nevis 
regards itself suitably qualified to speak on the valuable 
contribution which the Republic of China on Taiwan 
can make to the international community.

At the recent SIDS Conference in Samoa, our 
Prime Minister had the privilege to speak of the value 
of the partnership established with the Government 
and private sector of Taiwan in implementing a number 
of projects in renewable energy, specifically the 
establishment of a solar panel manufacturing plant and 
the outfitting of Government buildings and street lights 
with solar panels. The latter project will assist us in 
Saint Kitts and Nevis to achieve the goal of ensuring 
access to affordable, reliable and modern energy 
services for all.

For many years, our Government has called for 
the international community to allow the Republic 
of China on Taiwan to participate in the work of the 
organs of the United Nations system. That call is by 
no means arbitrary in nature. It has resulted from 
our partnership in numerous development initiatives 
across the sustainable development spectrum. Saint 
Kitts and Nevis is therefore pleased to note that Taiwan 
was recently invited to attend the Assembly of the 
International Civil Aviation Organization for the first 
time since 1971. We are equally pleased to note the 
participation of Taiwan in the World Health Assembly 
and to offer our commendation to the Government and 


people of Taiwan for sharing their expertise in the fields 
of medicine and civil aviation safety.

At this juncture, we are convinced that the time 
is right for that spirit of understanding and inclusion 
to extend to the area of the ongoing negotiations 
in the United Nations Framework Convention on 
Climate Change and the United Nations Environment 
Assembly. My Government is equally convinced that 
the experiences gained by Taiwan in its strategy for 
building environmental and economic resilience can be 
shared with the international community through the 
UNFCCC.

While the international community is focused 
on maintaining peace and security, we are pleased to 
underscore the active role played by the Government 
of the Republic of China on Taiwan in promoting peace 
and security across the Taiwan Strait and for proposing 
the East China Sea Peace Initiative, thus demonstrating 
its commitment to international peace and security.

The Government of Saint Kitts and Nevis remains 
concerned by the decades-old unilateral trade embargo 
imposed on Cuba. That relic of the Cold War runs 
counter to the principles of international law, principles 
which undergird the United Nations system. We stand 
by our sister nations in the Caribbean Community and 
the Group of 77 and China and reiterate our call for 
creative ways to resolve that perennial issue, which 
adversely affects the tenor of hemispheric relations.

My delegation recognizes the challenging weeks 
and months ahead as we prepare in earnest to implement 
the post-2015 development agenda. We offer our fullest 
support in that regard. Such support is critical to the 
successful implementation of the development agenda. 
May we, as an international community, redouble our 
efforts in a manner that will redound to the benefit of 
developed and developing countries alike.

